Citation Nr: 0731434	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Evaluation of gunshot wound to left posterior thigh, 
currently evaluated as 20 percent disabling. 

2.	Evaluation of fragmentation wound, below left knee with 
sciatic nerve impairment, currently evaluated as 40 percent 
disabling.  
  

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1966 to June 1969.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  This case was later transferred to the 
VA Regional Office (RO) in Des Moines, Iowa.      


FINDINGS OF FACT

1.	Residuals of the veteran's gunshot wound to his left 
posterior thigh cannot be characterized as moderately severe.  

2.	The veteran's fragmentation wound in the left lower 
extremity does not involve marked muscular atrophy.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for the 
service-connected wound to the veteran's left posterior 
thigh, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 Diagnostic Codes 5313, 
5317 (2007).

2.	The criteria for a rating in excess of 40 percent, for the 
service-connected fragmentation wound to the left lower 
extremity, with nerve impairment, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73, 4.124a, Diagnostic Codes 5312, 8520 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for 
service-connected injuries to his left extremity.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2001, October 2005, May 2006, and May 
2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And in the May 
2001 letter, VA provided notification to the veteran prior to 
the initial adjudication of his claims in May 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding effective dates for 
the award of VA benefits until May 2006, after the initial 
adjudication here.  See Dingess/Hartman and Mayfield, both 
supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claim.  No new effective date will be 
assigned here therefore.  As such, the untimely notice is 
harmless error.  

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations to support his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Ratings

The record shows that the veteran incurred gunshot and 
shrapnel wounds to his left lower extremity while serving in 
Vietnam in 1968.    

In November 1969, VA service connected the veteran for 
disorders in the left lower extremity.  VA assigned a 10 
percent evaluation for a gunshot wound to the left posterior 
thigh, and a 10 percent evaluation for a fragmentation wound 
below the left knee (left upper calf), with nerve impairment.  
These awards were effective the date of the veteran's 
discharge from service in June 1969.  

In March 2001, the veteran filed increased rating claims for 
these disorders.  In the May 2002 rating decision on appeal, 
the RO increased to 20 percent the evaluation of the left 
posterior thigh disorder, and increased to 20 percent the 
evaluation of the left upper calf disorder.  The RO assigned 
effective dates in March 2001, the date of the veteran's 
increased rating claims.  

The veteran filed a notice of disagreement against the May 
2002 rating decision.  In the subsequent February 2004 
Statement of the Case, the RO increased to 40 percent the 
evaluation of the left upper calf disorder, again effective 
March 2001.  The RO continued the 20 percent evaluation for 
the left posterior thigh disorder.  

The veteran filed a substantive appeal on these issues in 
February 2004.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Where, as in this matter, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In assessing the disability evaluations in this matter, the 
Board will address the veteran's claims separately below.  

	Left Posterior Thigh

The RO relied on Diagnostic Code (DC) 5313 and DC 5317 in 
evaluating the veteran's left posterior thigh disorder, and 
in determining whether a rating in excess of 20 percent is 
due for this disorder.  See 38 C.F.R. § 4.73.  

Diagnostic Code 5313 addresses muscle group (MG) XIII.  The 
function of MG XIII is as follows:  Extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscles include the posterior thigh group, and 
hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) 
semimembranosus; (3) semitendinosus.  See 38 C.F.R. 4.73, 
Diagnostic Code 5313 (2007).

Under DC 5313, the authorized ratings in excess of 20 percent 
are 30 percent and 40 percent - a 30 percent rating is due 
for moderately severe impairment, while a 40 percent rating 
is due for severe impairment.  

Diagnostic Code 5317 addresses MG XVII.  The function of MG 
XIII is as follows: involvement of the hip, abduction of the 
thigh, elevation of the opposite side of the pelvis, tension 
of the fascia lata and iliotibial (Maissat's) band, acting 
with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  

Under DC 5317, the authorized ratings in excess of 20 percent 
are 40 percent and 50 percent - a 40 percent rating is due 
for moderately severe impairment, while a 50 percent rating 
is due for severe impairment.  

Thus, to warrant the next-highest rating under either DC 5313 
or DC 5317 (i.e., 30 or 40 percent, respectively), moderately 
severe impairment must be evident.  

Moderately severe disability of muscles would result from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history and complaint would 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  Objective findings would 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2007).  

Based on the medical evidence of record, the Board finds an 
increased rating unwarranted for the veteran's left posterior 
thigh disorder - the record does not show the moderately 
severe impairment necessary to warrant an increase over 20 
percent for this disorder.  

The relevant medical evidence of record consists of service 
medical records, and recent medical evidence consisting of 
private medical records, VA treatment records, and VA 
compensation examination reports dated in July 2001, August 
2004, November 2004, November 2005, and May 2006.    

Service medical records show that the veteran incurred a 
through and through gunshot wound to his left thigh on April 
4, 1968.  These records show treatment received in Vietnam, 
Japan, and Oakland, California between April 1968 and July 
1968.  In relevant part, an April 7, 1968 medical report 
reflecting treatment in Japan noted that the veteran received 
debridement for his injury following initial incurrence of 
the wound.  But the report, completed three days following 
injury, described the veteran as normal except for an 8x15 cm 
wound to the left posterior thigh.  The examiner described 
the veteran as fully healed and fully ambulatory.  This 
report noted, however, that the veteran would be transferred 
to the US due to neurological symptoms associated with his 
injuries.  In a July 1968 service medical report from Naval 
Hospital, Oakland, California, weakness in the left thigh 
muscle is noted.  But this report, which reflects 
convalescence from May 22, 1968 to July 18, 1968, mainly 
focuses on the neurological problems in the veteran's left 
lower extremity.  The report indicated that the veteran was 
able to walk on his heels and toes.  The report noted that 
the veteran was able to walk and run without difficulty.  The 
veteran was discharged on July 18, 1968 fit for full duty.   

The VA compensation examiners noted the veteran's in-service 
through and through thigh injury.  These examiners also noted 
the veteran's complaints of pain and numbness in his left 
posterior thigh, and his complaints of limitation of motion, 
numbness and tingling, and his claim to impairment in his 
profession in the refrigeration industry.  

But, on examination, the examiners did not cite the objective 
criteria that would indicate a moderately severe disability 
here.  See 38 C.F.R. § 4.56 (d)(3)(iii).  The examiners noted 
the veteran's well-healed and nontender scar on his left 
posterior thigh, but otherwise noted the posterior thigh as 
unremarkable, with normal muscle tone and strength, normal 
muscle bulk, and full range of motion from the hip to the 
knee.  

Likewise, the private medical records do not indicate a 
moderately severe disorder in the left posterior thigh.  In 
relevant part, these records reflect the veteran's complaints 
of pain and limitation, complaints of trouble ambulating, and 
complaints of an inability to stand or walk for lengthy 
periods due to fatigue and pain.  And these records also 
reflect relatively asymptomatic avascular necrosis in the 
left hip, and diminished hamstring reflexes bilaterally.  
But, the private evidence does not indicate muscular atrophy 
or weakening in the left posterior thigh.  In fact, these 
records indicate normal muscle bulk, tone and strength, 
normal gait, and normal symmetry in the skin temperature and 
color of the left leg.  

So, the evidence shows a through and through injury, 
debridement, and a lengthy, several-month recovery in 
military hospitals in Vietnam, Japan, and Oakland, 
California.  Moreover, based on the veteran's complaints and 
history, the record indicates some of the cardinal signs and 
symptoms of muscle disability, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  And 
the record reflects the veteran's claim that he is unable to 
"keep up with work requirements" in his profession in 
refrigeration.  See 38 C.F.R. § 4.56 (c).  

But the objective findings do not indicate moderately severe 
disability here.  The scars are well healed and nontender.  
The medical evidence dated within one month following the 
April 1968 gunshot wound indicated fully healed muscle tissue 
in the left posterior thigh.  Recent VA and private medical 
evidence demonstrates that there is no loss of deep fascia or 
muscle substance, and there is no loss of normal firm 
resistance.  And VA and private medical evidence does not 
indicate positive evidence of impairment regarding strength 
and endurance compared with the right lower extremity.  See 
38 C.F.R. § 4.56 (d)(3)(iii) (2007).  

As such, an increased rating is unwarranted under DCs 5313 
and 5317 for the veteran's left posterior thigh disorder.  




	Left Upper Calf
 
The medical evidence indicates muscle and nerve damage to the 
left upper calf from a fragmentation wound incurred in 
Vietnam in April 1968.  In the original rating decision 
addressing this disorder in November 1969, the RO service-
connected the veteran under DC 5312-8520.  Diagnostic Code 
5212 addresses muscle injuries of the lower leg, while DC 
8520 addresses sciatic nerve disorders.  See 38 C.F.R. §§ 
4.73, 4.124a (2007).  See also 38 C.F.R. § 4.27 (2007) (VA 
may use hyphenated diagnostic codes to describe more 
accurately the disorder at issue), and Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

In the May 2002 rating decision on appeal, the RO relied on 
the criteria under both DC 5312 and DC 8520 in evaluating the 
veteran's left upper calf disorder, and in determining 
whether a rating in excess of 40 percent is due for the 
disorder.  See 38 C.F.R. § 4.55(a) (a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions).  

Diagnostic Code 5312 addresses muscle group (MG) XII.  The 
function of MG XII is as follows:  Dorsiflexion (1); 
extension of toes (2); stabilization of the arch (3). 
anterior muscles of the leg: (1) tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; (4) 
peroneus tertius.  Under this code, the maximum authorized 
evaluation is 30 percent for severe muscle disability.  See 
38 C.F.R. § 4.73, DC 5312 (2007).  

Diagnostic Code 8520 addresses disorders of the sciatic 
nerve.  Under this code, the authorized ratings in excess of 
40 percent are 60 and 80 percent - a 60 percent rating is due 
for severe incomplete paralysis demonstrated by marked 
muscular atrophy.  An 80 percent rating is due for complete 
paralysis.  See 38 C.F.R. § 4.124a, DC 8520.  

As the veteran has already been assigned a 40 percent 
evaluation for this disorder, DC 8520 is the sole avenue to 
an increased rating for this particular claim.  An increased 
rating is not authorized under DC 5312 - the current 40 
percent rating already exceeds that code's highest rating of 
30 percent.  See 38 C.F.R. §§ 4.73, 4.124a (2007).  

To warrant the next-highest rating of 60 percent under DC 
8520, the medical evidence must show severe incomplete 
paralysis demonstrated by marked muscular atrophy in the left 
upper calf.  Based on the medical evidence of record, the 
Board finds such evidence absent here.  Though the record is 
replete with evidence demonstrating that neurological 
dysfunction is the primary disorder in the veteran's left 
calf, none of the medical evidence indicates severe 
incomplete paralysis characterized by "marked muscular 
atrophy."  See 38 C.F.R. § 4.124a, DC 8520.  

The relevant medical evidence of record consists of the same 
VA and private medical records, and VA compensation 
examination reports noted in addressing the veteran's 
increased rating claim for a thigh disorder.  

The medical evidence indicates no muscular atrophy in MG XII, 
the veteran's left upper calf muscle.  Private medical 
evidence and VA compensation examination reports dated 
between July 2001 and May 2006 indicate normal muscle tone 
and strength, normal muscle bulk, and full range of motion 
throughout the left lower extremity.  

So, though the veteran experiences neurological 
symptomatology associated with his calf wound, his muscular 
system is intact there.  Based on that consistent finding 
since the veteran's March 2001 claim for increased 
evaluation, a rating increase is unwarranted here under DC 
8520.  Simply put, there is no evidence of record of muscle 
atrophy to any extent in the veteran's left calf.  See 
38 C.F.R. § 4.124a, DC 8520.  

As such, an increased rating is unwarranted under DCs 5312 
and 8520 for the veteran's left upper calf disorder.  See 
38 C.F.R. §§ 4.73, 4.124a, Diagnostic Codes 5312, 8520 
(2007). 



	Other Considerations 

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected left leg disorders based 
on functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  The 
40 and 20 percent evaluations awarded in this matter account 
for the veteran's limitations.  VA is already compensating 
the veteran for moderately severe symptomatology.  Moreover, 
the evidence of record indicates that the veteran is capable 
of functioning well despite his leg disorders.  The veteran 
is currently employed, and the record has indicated since 
July 2001 that he is capable of exercise and independent 
ambulation.  

The Board has also considered whether an increased rating 
would be due here on an extraschedular basis.  But the Board 
finds unwarranted any such increase.  There is no medical 
evidence of record that the veteran's left leg disorders 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitate any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2006).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

And the Board has closely considered the veteran's various 
statements of record.  While these statements may impact a 
Board's findings, laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Therefore, the 
veteran's statements alone are insufficient to prove his 
claims.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  





As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	An evaluation in excess of 20 percent for a gunshot wound 
of the left posterior thigh is denied.    

2.	An evaluation in excess of 40 percent for fragmentation 
wound, below left knee with sciatic nerve impairment, is 
denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


